DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed March 28, 2022. Claim 1 has been amended. Claims 1-9 are currently pending.

Specification
All objections to the specification have been overcome by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US Pub No. 2017/0043783 A1) in view of Nathan et al. (Nathan; US Pub No. 2007/0018839 A1), Lee et al. (Lee; US Pub No. 2019/0156644 A1) and Boisvert et al. (Boisvert; US Pub No. 2009/0204293 A1).
As per claim 1, Shaw teaches a child alert notification system comprising:
a seat occupancy placement member for receiving a seat occupant in a vehicle (Fig. 1, Seat Base 19, Vehicle 10); 
a reaction surface member (Fig. 1, Weight Sensor 56)…
a plurality of environment sensors for sensing one or more environment conditions (paragraph [0013], lines 1-6; paragraph [0033], lines 10-13) and for sending one or more notifications to a control unit (paragraph [0033]: processing unit receiving signals from detection/sensing devices); and
the control unit for determining that an occupied child car seat is occupying the seat occupancy placement member of the vehicle (paragraph [0013], lines 5-6; paragraph [0035], lines 4-7), and activating an audio… upon detecting that the occupied child car seat remains in the seat occupancy placement member (paragraph [0051], lines 5-6) after receiving one or more notifications from one or more of the plurality of environment sensors that the vehicle’s engine is turned off and a driver’s side door has been shut subsequent to the ignition being turned off (paragraph [0013], lines 1-6; paragraph [0033]).
Shaw does not expressly teach a reaction surface member integrated beneath the seat occupancy placement member, the reaction surface member including a plurality of pressure detectors for measuring a seat occupant’s loading force on the seat occupancy placement member by measuring pressure applied to the pressure detectors… and activating an audio sequence from the vehicle’s horn upon detecting that the occupied child car seat remains in the seat occupancy placement member…
wherein the control unit initiates a calibration process to gather various weight measurements of a child car seat from the reaction surface member upon detection of the child car seat for a first time;
wherein the reaction surface member includes an enclosure formed of a thin flexible durable material including a pressure sensor for detecting a pressure profile;
wherein the pressure sensor includes a plurality of individual pressure detectors that are interconnected in an array in the enclosure and are arranged in a suitable location so as to provide a pressure acting on at least one or more relevant parts of the seating occupancy placement member.
Nathan teaches a reaction surface member integrated beneath the seat occupancy placement member, the reaction surface member including a plurality of pressure detectors for measuring a seat occupant’s loading force on the seat occupancy placement member by measuring pressure applied to the pressure detectors (Fig. 3, Tray 56, Weight Sensors 52, Base 30).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the plurality of weight sensors as taught by Nathan, in order to detect the presence of an occupant seating in multiple positions within a vehicle seat.
Lee teaches and activating an audio sequence from the vehicle’s horn upon detecting that the occupied child car seat remains in the seat occupancy placement member (paragraph [0065], lines 5-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement activating a vehicle horn pattern as taught by Lee, since Lee states in paragraph [0065] that such a modification would result in alerting a driver to a residual passenger which has not exited the vehicle.
Boisvert teaches wherein the control unit initiates a calibration process to gather various weight measurements of a child car seat from the reaction surface member upon detection of the child car seat for a first time (paragraph [0031], lines 5-13);
wherein the reaction surface member includes an enclosure formed of a thin flexible durable material including a pressure sensor for detecting a pressure profile (Fig. 1, Switch Array Mat 18; paragraph [0031], lines 1-3);
wherein the pressure sensor includes a plurality of individual pressure detectors that are interconnected in an array in the enclosure and are arranged in a suitable location so as to provide a pressure acting on at least one or more relevant parts of the seating occupancy placement member (Fig. 1, Switch Array Mat 18; paragraph [0031], lines 1-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the calibration process as taught by Boisvert, since Boisvert states in paragraph [0031] that such a modification would result in calibrating a seat assembly to detect an occupant in a plurality of situations and positions.
As per claim 8, Shaw in view of Nathan, Lee and Boisvert further teaches the system of claim 1, wherein the audio sequence may include a beep sound at an interval of two honks per two-three seconds (Lee, paragraph [0065], lines 5-7: Lee teaches an audible horn output having a predetermined pattern. It would have been obvious to one having ordinary skill in the art at the invention was effectively filed to implement the predetermined pattern as taught by Lee, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.).

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Nathan, Lee and Boisvert as applied to claim 1 above, and further in view of Lee et al. (Lee2; US Pub No. 2006/0139159 A1).
As per claim 2, Shaw in view of Nathan, Lee and Boisvert teaches the system of claim 1.
Shaw in view of Nathan, Lee and Boisvert does not expressly teach wherein the control unit detects the presence of a child car seat in the seat occupancy placement member.
Lee2 teaches wherein the control unit detects the presence of a child car seat in the seat occupancy placement member (paragraph [0009]; paragraph [0029], lines 1-6).
As the prior art of Shaw teaches weight sensors within a vehicle seat, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the RFID tag and reader as taught by Lee2, since Lee2 states in paragraph [0009] that such a modification would result in detecting not only the presence of a child safety seat positioned on a rear vehicle seat, but also whether or not the child safety seat is occupied. 
As per claim 3, Shaw in view of Nathan, Lee and Boisvert, and further in view of Lee2, further teaches the system of claim 2, wherein the control unit includes a RFID reader for detecting the presence of the child car seat in the seat occupancy placement member (Lee2, paragraph [0009]).
As per claim 4, Shaw in view of Nathan, Lee and Boisvert teaches the system of claim 1, wherein the control unit determines a baseline threshold for… the seat occupancy placement member (Shaw, paragraph [0031], lines 10-16).
Shaw in view of Nathan, Lee and Boisvert does not expressly teach an unoccupied child car seat occupying the seat occupancy placement member.
Lee2 teaches an unoccupied child car seat occupying the seat occupancy placement member (paragraph [0009], lines 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting an unoccupied child safety seat as taught by Lee2, since Lee2 states in paragraph [0009] that such a modification would result in not executing alert measures when it is determined that a child safety seat is unoccupied.
As per claim 5, Shaw in view of Nathan, Lee and Boisvert teaches the system of claim 1, wherein the control unit determines a baseline threshold range for… the seat occupancy placement member (Shaw, paragraph [0031], lines 10-22).
Shaw in view of Nathan, Lee and Boisvert does not expressly teach an unoccupied child car seat occupying the seat occupancy placement member.
Lee2 teaches an unoccupied child car seat occupying the seat occupancy placement member (paragraph [0009], lines 1-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement detecting an unoccupied child safety seat as taught by Lee2, since Lee2 states in paragraph [0009] that such a modification would result in not executing alert measures when it is determined that a child safety seat is unoccupied.
As per claim 6, Shaw in view of Nathan, Lee and Boisvert, and further in view of Lee2, further teaches the system of claim 4, wherein the control unit determines whether a detected child car seat occupying the seat occupancy placement member is occupied by a child (Lee2, paragraph [0009]) based on the measured seat occupant’s loading force on the seat occupancy placement member and the baseline threshold (Shaw, paragraph [0031], lines 10-16) of an unoccupied child car seat occupying the seat occupancy placement member (Lee2, paragraph [0029], lines 4-6: the weight of a child is at least a predetermined weight well known in the art).
As per claim 7, Shaw in view of Nathan, Lee and Boisvert, and further in view of Lee2, further teaches the system of claim 5, wherein the control unit determines whether a detected child car seat occupying the seat occupancy placement member is occupied by a child (Lee2, paragraph [0009]) based on the measured seat occupant’s loading force on the seat occupancy placement member and the baseline threshold range (Shaw, paragraph [0031], lines 10-22) of an unoccupied child car seat occupying the seat occupancy placement member (Lee2, paragraph [0029], lines 4-6: the weight of a child is at least a predetermined weight well known in the art).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Nathan, Lee and Boisvert as applied to claim 8 above, and further in view of Rogers (US Patent No. 7,218,218 B1).
As per claim 9, Shaw in view of Nathan, Lee and Boisvert teaches the system of claim 8.
Shaw in view of Nathan, Lee and Boisvert does not expressly teach wherein the audio sequence repeats continuously until a weight measurement from the reaction surface member equals or is less than a baseline threshold or a baseline threshold range.
Rogers teaches wherein the audio sequence repeats continuously until a weight measurement from the reaction surface member equals or is less than a baseline threshold or a baseline threshold range (col. 2, lines 26-27; col. 3, lines 1-10: weight less than two pounds).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement ending a horn output upon detecting weight less than a threshold in a child seat as taught by Rogers, since Rogers states in column 3, lines 1-10 that the alarm output is no longer necessary once a child has been removed from the car seat.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684